Title: To Benjamin Franklin from John Adams, 25 January 1782
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam 25. Jan. 1782
Your Letter of the 11. with the Copy of that from M. Le Comte de Vergennes of 31. of Decr. I had the Honour to receive by the last post.— By your leaving it to me to judge how far it is proper for me to accept further Draughts on Mr Laurens, with any Expectation of your enabling me to pay them, I am somewhat embarrassed.— If I accept any Bill at all it must be in full Confidence of your paying it, for there is not a Possibility, of my getting any Money here.
I lately applied to one of the first Houses, an old Dutch House, which has traded to America an hundred Years, and whose Credit is as clear and Solid as any one in the Republick. I asked him, frankly if he would under take a Loan for me.— His answer was, Sir I thank you for the Honour you do me. I know the Honour and the Profit that would accrue to any house, from such a Trust. I have particular Reasons of my own, of Several Sorts, to be willing to undertake it, and I will tell you frankly, I will make the necessary Enquiries and give you an Answer, in two days.— And if I find it possible to Succeed, I will undertake it.— But there are four Persons, who have the whole affair of Loans through the Republick under their Thumbs, these Persons are united, if you gain one you gain all, and the Business is easy, but without them there is not one house in this Republick can Suceed in any Loan.
After the two days, he called on me, to give me an Account of his Proceedings. He said he first waited upon one of the Regency, and asked him if it was proper for him to put in a Requete And ask leave, to open such a Loan. He was answerd he had better Say nothing to the Regency, about it. For they would either give him no answer at all, which was most probable, or say, it was improper for them to interfere, either of which answers would do more hurt than good. It was an Affair of Credit, which he might under take, without asking Leave, for the Regency, never interfered to prevent Merchants from getting Money. With this answer he went to one of the Undertakers, whose Answer was, that at least untill there was a Treaty, it would be impossible to get the Money. As Soon as that Event should happen he was ready to under take it.
I have been uniformly told that these four or five Persons had such a despotick Influence over Loans, I have heretofore Sounded them in various Ways, and the Result is that I firmly believe they receive ample Salaries, upon the express Condition that they resist an American Loan. There is a Phalanx, formed by British Ministry Dutch Court, Proprieters of English Stocks and great mercantile Houses in the Interest of the British Ministry, that Support these Undertakers and are Supported by them.
We may therefore recken boldly that we shall get nothing here, unless in the form of the late five millions, lent to the King of France & Warranted by the Republick, untill there is a Treaty.
I believe however I shall venture to accept the Bills, of which I have given you notice in hopes of your Succeding better than your fears.
Yesterday was brought me, one more Bill drawn on Mr Laurens on the 6. July 1780 for 550 Guilders, No. 145.— I have asked time to write to your Excellency about this too, and shall wait your answer before I accept it.
I have the Honor to be
Dr Franklin
